SENTENCIA
Vista la Petición de Certiorari, presentada en el caso de epígrafe, se expide el auto y se dicta sentencia revocando la sentencia dictada por el Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad, a la cual se le unió la Jueza Asociada Señora Fiol Matta. El Juez Presidente Señor Hernández Denton emitió una opi-nión concurrente. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo